Citation Nr: 1223969	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a hip disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 with additional Army National Guard service from September 1985 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the August 2009 rating decision, the RO also denied a claim of service connection for a mood disorder, to include bipolar disorder and chronic depression, and determined that new and material evidence had not been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the August 2009 rating decision; however, in June 2011, the Veteran's representative withdrew his claims of service connection for a mood disorder, to include bipolar disorder and chronic depression, and service connection for PTSD, in accordance with 38 C.F.R. § 20.204 (2011).  Therefore, the claims of service connection for a mood disorder and PTSD are not on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for a hip disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination is necessary in the present case.  There is evidence of a current hip disorder, statements as to continuity of symptoms, and private medical opinions concerning a possible relationship between the Veteran's current hip disorder to service.  Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon, supra.

In his May 2009 claim, the Veteran indicated that his current hip disorder is the result of playing basketball in service.  In a subsequent statement dated in June 2009, he reported that he underwent hip surgery in May 2009.  

In correspondence dated in June 2011, J. N., M.D., reported that he treated the Veteran for his hip problems.  Dr. N. stated that the Veteran's hip problems seemed to be a result of his active duty service and his participation on a basketball team in service.  He provided, "It is my feeling that the activities [the Veteran] sustained during this time in service have accelerated the development of early and premature advanced hip osteoarthritis, for which he subsequently needed bilateral total hip arthoplasties."  However, Dr. N. also opined, "It is likely that [the Veteran] was predisposed to getting hip osteoarthritis based on congenital and genetic factors that his years in service accelerated to the point where he has required surgical intervention at a very young and premature age."

In another June 2011 statement, E. A. R., Jr., M.D. reported that he treated the Veteran for severe, chronic bilateral hip osteoarthritis since April 2010.  Dr. R. also provided, "As a relatively young man with such advanced disease, it is clear that some of his activity in the service accelerated this disease process."

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As such, without further clarification, the Board is without medical expertise to ascertain whether any current hip disorder is related to service.  Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and to request that he identify all VA and non-VA health care providers who have treated him for the claimed bilateral hip disorder.  The RO should specifically request information concerning the Veteran's May 2009 hip surgery.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.  All records and/or responses received should be associated with the claims file. 

The RO should also obtain any outstanding VA treatment records and associate them with the claims file.

2.  The RO should determine whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  If so, the RO should take all indicated action to contact SSA in order to obtain copies of any medical records pertaining to the Veteran's receipt of SSA disability benefits.  Copies of any documents obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral hip disorder. 

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should diagnose all current hip disorders.  Then, the examiner should answer the following questions: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any bilateral hip disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  The examiner must consider the Veteran's statements regarding the incurrence of a bilateral hip disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any congenital or preexisting hip disorder was caused or aggravated (permanently worsened) by service.  To the extent possible (if aggravation is found), the examiner should attempt to ascertain what the baseline level of the hip disability was, as compared to the degree of aggravation.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



